UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4726



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RANDY D. GLENN,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CR-02-1135)


Submitted:   August 18, 2004                 Decided:   August 31, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Falkner Wilkes, CRAVEN & WILKES, Greenville, South Carolina, for
Appellant. J. Strom Thurmond, Jr., United States Attorney, E. Jean
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Randy D. Glenn appeals his convictions after a jury trial

of one count of armed bank robbery, in violation of 18 U.S.C.

§ 2113(a), (d) (2000), and one count of using a firearm in relation

to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)

(2000).   We affirm.

           Glenn argues that the district court erred in denying his

motions   for    judgment   of   acquittal    because     the   evidence   was

insufficient to support the jury’s verdict.          A jury’s verdict must

be upheld on appeal if there is substantial evidence in the record

to support it.     Glasser v. United States, 315 U.S. 60, 80 (1942).

In determining whether the evidence in the record is substantial,

this court views the evidence in the light most favorable to the

government,     and   inquires   whether     there   is   evidence   that   a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.    United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc).      In evaluating the sufficiency of the evidence, this

court does not review the credibility of the witnesses and assumes

that the jury resolved all contradictions in the testimony in favor

of the government.     United States v. Romer, 148 F.3d 359, 364 (4th

Cir. 1998).

           Glenn does not contest the fact that the robbery in

question occurred, or the particulars of the crime.                He argues


                                   - 2 -
that, because there was no physical evidence seized to connect him

to the crime and no witness identified him as the robber, the

evidence is insufficient to sustain his conviction.         Our review of

the record convinces us that the evidence, though circumstantial,

clearly supported the jury’s verdict.

           Accordingly, we affirm Glenn’s convictions and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -